AO 199A (Rcv. 12/11- EDCA [Fresno]) 0rder Setting Conditions ofRelcase Page l of 3 Pages

‘i. ‘.*i
’l' 1 y

UNITED STATES DISTRICT CoURT F
APR 09 2019

for the
u m

CO
F CALlFOFiN|A

 

   

Eastern District of California

CLER , . lS`IH
EASTEFi D|STFi

 

UNlTED STATES oF AMERICA, ) ar DEVYC‘._H“
V_ )
) Case No. 1 :19-¢1-0001 5-DAD-BAM
coNRADo VlRGEN-MENDOZA, )

 

ORDER SETTING CONDITIONS OF RELEASE
iT IS OR.DERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
P!ace

 

before I)istrict Judge Dale A. Drozd Courtroom 5

 

on § Apri122, 2019 at 10:00AM

Daie and Ti'me

 

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

-%' Q,eLw.B/z_. M.chL'X-'
`DQQY\GLM/i' i"~`» bl;_ philde ga,,,,n_/

'i'ovvw~rw `“'/n izeiq.

AD 1993 (Rev, 09/08- EDC'A [Fresno]) Additiona| Conditions ol`Releasc (General) Page - of - Pages
VIRGEN-MENDOZA, Conrado
Doc. No. 1:19-CR-00015-DAD»BAM

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community1 it is FURTl-IER ORDERED that the release of the defendant is subject to the conditions marked
below:

E’] (6) The defendant is placed in the custody off
Name of person or organization Paulina Reyes Perez
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the

appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions cf release or disappears

CUST

El ('!) ` The defendant must:

|Zl (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

|Zl (b) report in person to the Pretrial Services Agency immediately following your release from custody;

|Zl (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than
24 hrs. without prior approval of PSO; travel restricted to Eastern District of California, unless
otherwise approved in advance by PSO;

ig (d) cooperate in the collection ofa DNA Sample;

|Zl (e) report any contact with law enforcement to your PSO within 24 hours;

|Zl (f) not associate or have any contact with co-defendants, unless in the presence of counsel or otherwise
approved in advance by the PSO;

IZi (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

|Zl (h) provide documentation to Pretrial Services from Immigration officials authorizing you to obtain lawful

employment in the United States;

(i) surrender your passport to the Clerk, United States District Court, and must not apply for or obtain a

passport or any other travel documents during the pendency of this case;

lZl (j) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
conditions of release, the following sum of money or designated property: A 525,000 bond ($5,000
secured by the clear title of the 2006 Toyota 4Runner; $5,000 unsecured and cosigned by the defendant
and Maria isabel Virgen; $2,000 unsecured and cosigned by the defendant and Gustavo A. Virgen;
$5,000 unsecured and cosigned by the defendant and Les|ie Pcdraza; and, $8,000 unsecured and
cosigned by the defendant, Francisco Virgen, and Ciprianc Feliciano Murguia);

(k) dispose of any documents that do not legally and lawfully belong to you and you are not to possess any
documents that do not belong to you;

(l) participate in the following Location Monitoring program component and abide by all the requirements
of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. HOME INCARCERATION: You must remain inside your
residence at all times except for medical needs or treatment, religious services, and court appearances
pre-approved by the PSO; and,

USMS SPECIAL INSTRUCTIONS:

El (m) have your release on bond delayed until S:OO am on the next business day following the Signing of the
release order.

A0199C (Rev. 09/08-EDCA[Fresno]) Advice ofPenalties Page 3 of 3 :§ Fagcs

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDAN'I`: CONRADO VIRGEN-MENDOZA
YOU ARE ADVISED OF TI-IE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

Whiie on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (r`.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. in
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
l acknowledge that l am the defendant in this case and that l arn aware of the conditions of release. l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

j&O¢\rr'~dt) \l{,/BOA \/\ ea<lmg_

Defendanr ’s Si`gmzrure

Directions to the United States Marshal

( m) The defendant is ORDERED released aP.e¢=pi-eeess-iag. @ %.'LLM L‘l'l ll lz.-C)l('f -

r/Mr §§ 4 );a/

Judi'cial O_§‘icer 's Sr`gna!ure

 

DALE A. DROZD, U.S. DISTRICT JUDGE

Prinred name and title

 

DlSTRlBUTlON: COURT DEFENDANT PRETRIAL SERVlCE U.S. ATTORNEY U‘S. MARSI~[AL

